Title: “The Deformed and Handsome Leg” and “La Belle et la Mauvaise Jambe,” [before 23 November 1780]
From: Franklin, Benjamin
To: 


This lesson in personal happiness may have been written down at the urging of a young man who evidently spent many hours at Franklin’s bedside during his recuperation. Twenty-three-year-old Cabanis had worked with Franklin on the translation of his dialogue with the gout, sent to Madame Brillon on November 17, above. He also, according to Franklin, translated this bagatelle. As his “Notice sur Benjamin Franklin” makes clear, the poet-turned-medical student was an eager audience for any personal anecdotes or moral tales that his mentor might relate. We suspect that he felt inspired in the same way as Georgiana Shipley, who reminisced about her relationship with Franklin when she received her copy of this bagatelle. Reading “La Belle et la Mauvaise Jambe,” she told him, reminded her of “those happy hours we once past in your society when we were never amused without learning some usefull truth, & where I first acquired a taste pour la conversation badinante et reflechie.”
 
I.
[before November 23, 1780]
There are two Sorts of People in the World, who with equal Degrees of Health & Wealth and the other Comforts of Life, become, the one happy, the other unhappy. This arises very much from the different Views in which they consider Things, Persons and Events; and the Effect of those different Views upon their own Minds.
In whatever Situation Men can be plac’d, they may find Conveniencies and Inconveniencies: In whatever Company, they may find Persons & Conversations more or less pleasing: At whatever Table they may meet with Meats and Drinks of better and worse Taste, Dishes better and worse dress’d: In whatever Climate they will find good and bad Weather: Under whatever Government, they may find good and bad Laws, and good and bad Administration of those Laws: In every Poem or Work of Genius, they may see Faults and Beauties: In almost every Face & every Person, they may discover fine Features and Defects, good & bad Qualities. Under these Circumstances, the two Sorts of People above-mention’d fix their Attention, those who are to be happy, on the Conveniencies of Things the pleasant Parts of Conversation, the well-dress’d & well-tasted Dishes, the Goodness of the Wines, the Fine Weather, &c. &c. &c. and enjoy all with Chearfulness. Those who are to be unhappy think and speak only of the contraries. Hence they are continually discontented themselves, and by their Remarks sour the Pleasures of Society, offend personally many People, and make themselves every where disagreeable.
If this Turn of Mind was founded in Nature, such unhappy Persons would be the more to be pitied. But as the Disposition to criticise and be disgusted is perhaps taken up originally by Imitation, and unawares grown into a Habit, which tho’ at present strong, may nevertheless be cured, when those who have it are convinc’d of its bad Effects on their Felicity, I hope this little Admonition may be of Service to them, and put them on changing a Habit, which tho’ in the Exercise is chiefly an Act of Imagination, yet it has serious Consequences in Life, as it brings on real Griefs and Misfortunes. For, as many are offended by, and nobody well loves this sort of People, no one shows them more than the most common Civility & Respect, and scarcely that; and this frequently puts them out of humour, and draws them into Disputes and Contentions. If they aim at obtaining some Advantage in Rank or Fortune, nobody wishes them Success, or will stir a Step, or speak a Word to favour their Pretensions. If they incur public Censure or Disgrace, no one will defend or excuse, and many join to aggravate their Misconduct, and render them compleatly odious.
If these People will not change this bad Habit, and condescend to be pleas’d with what is pleasing, without fretting themselves and others about the Contraries, it is good for others to avoid an Acquaintance with them, which is always disagreeable, and sometimes very inconvenient, particularly when one finds one’s self entangled in their Quarrels. An old philosophical Friend of mine was grown from Experience very cautious in this particular and carefully shun’d any Intimacy with such People. He had, like other Philosophers, a Thermometer to show the Heat of the Weather, & a Barometer to mark when it was likely to prove good or bad; but there being no Instrument yet invented to discover at first Sight this unpleasing Disposition in a Person, he for that purpose made use of his Legs; one of which was remarkably handsome, the other by some Accident crooked and deform’d. If a Stranger at the first Interview, regarded his ugly Leg more than his handsome one, he doubted him. If he spoke of it, and took no Notice of the handsome Leg, that was sufficient to determine my Philosopher to have no farther Acquaintance with him.
Everybody has not this two-legged Instrument, but everyone with a little Attention may observe Signs of that carping fault-finding Disposition, and take the same Resolution of avoiding the Acquaintance of those infected with it.
I therefore advise these critical, querulous, discontented unhappy People, that if they wish to be loved & respected by others and happy in themselves, they should leave off looking at the ugly Leg.
 
Notations in different hands: The Ugly & Handsome Leg / By Dr Franklin In his Own hand WV
 
II.
La Belle et la Mauvaise Jambe.
Il y a dans le monde deux sortes de gens, qui avec un égal partage de santé, de richesses et de tous les autres biens de la vie, sont les uns heureux et les autres malheureux: cela vient sur-tout de la maniere différente dont ils considerent les choses, et de l’effet que produit sur leur ame cette maniere différente de voir.
Dans quelque position qu’on place les hommes, ils y trouveront des biens et des maux; dans quelque compagnie qu’ils soient admis, ils y trouveront des personnes et des conversations plus ou moins agréables; à quelque table qu’ils soient assis, ils y trouveront des mets et des boissons du meilleur et du plus mauvais goût, des plats le mieux et le plus mal préparés. Dans quelque climat qu’ils soient transportés, ils y trouveront du beau et du mauvais temps; sous quelque gouvernement qu’ils vivent, ils y trouveront de bonnes et de mauvaises loix, une bonne et une mauvaise administration de ces loix. Dans quelque poëme ou ouvrage de génie que ce soit, ils trouveront des défauts et des beautés; sur presque toutes les figures, dans presque toutes les personnes, ils découvriront des traits agréables et des défectuosités, des bonnes et des mauvaises qualités. D’après cet état des choses de ce monde, les gens dont il est parlé ci-dessus, fixent leur attention; ceux qui sont destinés à être heureux, sur le côté satisfaisant des choses, sur ce qu’il y a d’intéressant dans la conversation, sur la table bien servie, sur les mets bien préparés, sur la bonté des vins, sur le beau temps, &c. &c. et ils en jouissent avec une pleine satisfaction. Ceux qui sont destinés à être malheureux, ne jettent les yeux que sur le mauvais côté de tout, et ne parlent que des inconvéniens: de-là ils sont toujours mécontens, et par leurs remarques aigres sur les plaisirs de la société, ils blessent personnellement beaucoup de gens et se rendent désagréables par-tout.
Si cette tournure d’esprit étoit naturelle, ces malheureux seroient plus dignes de pitié; mais comme la disposition à critiquer et à être dégoûté de tout se contracte peut-être originellement par l’imitation, et se change, sans qu’on y pense, en habitude, qui, quoique déja fortifiée, est pourtant susceptible de guérison, quand ceux qui l’ont prise sont convaincus de ses mauvais effets sur leur bonheur; j’espere que ce petit avertissement leur sera de quelque utilité, et les engagera à quitter cette habitude, qui, bien qu’elle ne soit dans la pratique qu’un acte d’imagination, a pourtant de sérieuses conséquences dans la vie, attendu qu’elle cause des chagrins réels et même des malheurs; car comme elle blesse tout le monde, et que personne n’aime ceux qui l’ont contractée, personne ne leur montre que la politesse et le respect le plus ordinaire, et même encore avec la plus grande économie: cet accueil excite leur humeur et les pousse dans toutes sortes de disputes et de constestations. S’ils ambitionnent ou des honneurs ou de la fortune, personne ne leur souhaite du succès, et ne fait un pas ou ne dit un mot pour favoriser leurs prétentions. S’ils encourent la censure publique ou le déshonneur, personne ne les défend, ne les excuse, et beaucoup de gens joignent leur voix pour aggraver leur mauvaise conduite et les rendre complettement odieux.
Si cette sorte d’hommes ne veut point changer une si mauvaise habitude, et ne peut se résoudre à trouver agréable ce qui l’est effectivement, sans chagriner les autres, et eux-mêmes, par les contraires affligeans, il est bon pour les autres d’éviter de former avec eux une liaison, à coup sûr, désagréable, et qui peut devenir dangereuse, sur-tout lorsqu’on se trouve mêlé dans leurs quérelles. Un Philosophe de mes anciens amis étoit devenu par expérience très-attentif sur cela en particulier, et évitoit avec le plus grand soin toute liaison avec ces personnes. Il avoit comme les autres Philosophes, un thermometre pour lui marquer le chaud et le froid, et un barometre pour lui indiquer les probabilités du beau et du mauvais temps: mais comme il n’y a point d’instrument pour découvrir à la premiere vue dans les personnes la disposition désapprobatrice; il faisoit pour cela usage de ses deux jambes, dont l’une étoit fort belle, et dont l’autre étoit devenue, par quelque accident, tortue et difforme. Si un étranger à la premiere entrevue jettoit plus souvent les yeux sur la mauvaise jambe que sur la belle, il entroit en soupçon; s’il lui en parloit sans faire mention de la belle, cela suffisoit pour déterminer mon Philosophe à n’avoir plus aucune relation avec lui.
Chacun n’a pas cet instrument à deux jambes; mais chacun peut, avec un peu d’attention, observer les signes de cette disposition pointilleuse, qui ne trouve que les défauts, et prendre la résolution d’éviter ceux qui en sont infectés.
J’avertis donc ces gens désapprobateurs, quérelleurs, mécontens et malheureux, que s’ils désirent se voir aimés et respectés et vivre paisiblement avec eux-mêmes, ils doivent cesser de regarder toujours la mauvaise jambe.
